Title: To George Washington from Charles Morgan, 26 November 1794
From: Morgan, Charles
To: Washington, George


        
          Sir
          Raccoon Creek [Pa.] Novr 26th 1794
        
        I Receiv’d a power from you Some time in July last, in Order to Collect your Rents in the Counties of Washington and Fayatte, also to Call on Colo. Cannon your former Collector for a

Statement of that Business, I have Spoke to Colo. Cannon several times for Such a Statement, but he through the Multiplicity of his Own Business has not (as yet) made it Convenient to deliver me Such a Statement—however he has Assur’d me he will be Ready in a few days to give up all the papers Necessary to this business—and the Reason he Could not do it Sooner he had Some Settlemt to make With the Tenants &c.
        Colo. Cannon Informs me the Leases are all out next Spring, and as my power only Extends to Collecting Rents &c. your Instructions will be Necessary in order to Rent out the plantations for some future term of time; provided the Lands Should not be sold; as I hardly think it will at the price Mr Ross holds it at, (I mean the land on Millers Run) I shall be very happy to serve you in this or any other business, and Flatter myself I shall be able to give you Satisfaction—perhaps it may be Necessary in the Sale of your lands on the Ohio, Kanaway &c. to make devisions in order to Accommodte purchasers, If so I can attend to that business, having Some knowlege of those lands—and having Business of my own to do in that Quarter When ever the Indian War is Over. I am your Most Obdt Humbe Servt
        
          Charles Morgan
        
      